Citation Nr: 0716937	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  05-07 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for a left knee 
disability and if so, is service connection warranted. 

2.  Entitlement to a disability evaluation in excess of 20 
percent for cervical spine degenerative joint disease at C6-
C7. 

3.  Entitlement to a disability evaluation in excess of 10 
percent for residuals of a right knee injury with 
degenerative changes.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from October 1982 to 
October 1986 and from January 1989 to February 1997.        

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in April 2004 by the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Waco, Texas, which denied entitlement to higher disability 
evaluations for the cervical spine disability and for the 
right knee disability and denied entitlement to service 
connection for a left knee disability.  

The Board notes that entitlement to service connection for a 
left knee disability was initially denied in an August 1997 
rating decision.  The veteran was notified of this decision 
in September 1997 and he did not file an appeal.  This 
decision is final.  38 C.F.R. § 20.200 (2006).  Rating 
decisions dated in October 2001 and April 2003 determined 
that new and material evidence had not been received to 
reopen the claim for service connection for a left knee 
disability.  The veteran was notified of these decisions in 
November 2001 and April 2003.  He did not file an appeal and 
these decisions are final.  38 C.F.R. § 20.200.   

In November 2003, the veteran filed a claim for service 
connection for a left knee disability as secondary to the 
service-connected right knee disability.  The Board observes 
that reliance upon a new etiological theory, in this case, 
the contention that the left knee disability is caused by a 
service-connected disability, is insufficient to transform a 
claim that has been previously denied into a separate and 
distinct, or new, claim.  See Ashford v. Brown, 10 Vet. App. 
120 (1997); but see Ephraim v. Brown, 82 F.3d 399, 402 (Fed. 
Cir. 1996) (where a prior claim for service connection has 
been denied, and a current claim contains a different 
diagnosis (even one producing the same symptoms in the same 
anatomic system), a new decision on the merits is required).  
In the present case, the veteran is still required to present 
new and material evidence in support of his claim.  Although 
the RO reopened the claim for service connection for a left 
knee disability and decided the claim on the merits in April 
2004, the Board is required to first consider whether new and 
material evidence had been presented before the merits of 
claim can be considered; and the Board can make an initial 
determination as to whether evidence is "new and material."  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).    


FINDINGS OF FACT

1.  An April 2003 rating decision determined that new and 
material evidence had not been received to reopen the claim 
for service connection for a left knee disability.  The 
veteran did not perfect an appeal.

2.  Evidence received since the April 2003 rating decision is 
not cumulative or redundant; and by itself or in connection 
with the evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
for service connection for a left knee disability.  

3.  There is no competent evidence which relates the left 
knee disability to service or to the service-connected right 
knee disability or other service-connected disability.  



4.  The service connected cervical spine disability with 
degenerative joint disease at C6-C7 is principally manifested 
by complaints of chronic pain in the neck which is aggravated 
by activity and objective findings of flexion ranging from 30 
degrees to full flexion; full extension; lateral flexion to 
30 degrees to full lateral flexion; rotation to 20 degrees to 
full rotation; some tenderness to palpation of the neck or 
with motion; intermittent muscle spasm; and Magnetic 
Resonance Imaging findings of mild degenerative disc disease. 

5.  The service connected cervical spine disability with 
degenerative joint disease at C6-C7 is not manifested by disc 
herniation or neural foramina encroachment of the cervical 
spine; severe intervertebral disc disease; listing of whole 
spine to opposite side; positive Goldthwaite's sign; marked 
limitation of forward bending in standing position; loss of 
lateral motion; abnormal mobility on forced motion; severe 
limitation of motion of the cervical spine; additional 
limited motion or functional loss due to pain, fatigue, 
weakness, or lack of endurance; forward flexion of the 
cervical spine limited to 15 degrees or less; ankylosis of 
the entire cervical spine; physician prescribed bed rest; or 
neurologic abnormalities.  

6.  The service-connected residuals of a right knee injury 
are principally manifested by complaints of pain and 
increased pain with prolonged activity and objective findings 
of flexion ranging from 120 degrees to full flexion with pain 
at 130 degrees, full extension, intermittent tenderness, 
intermittent swelling, and intermittent crepitus with motion, 
without objective evidence of instability, subluxation, 
effusion, locking, ankylosis, dislocation, weakness, 
fatigability, incoordination, or additional limitation of 
motion due to functional loss or pain or X-ray evidence of 
degenerative joint disease.  




CONCLUSIONS OF LAW

1.  Evidence added to the record since the April 2003 rating 
decision is new and material; thus, the claim of entitlement 
to service connection for a left knee disability is reopened.  
38 U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1103 (2006). 

2.  A left knee disability was not incurred in or aggravated 
by active service, and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 
(2006).

3.  The criteria for a disability evaluation in excess of 20 
percent for a cervical spine disability with degenerative 
joint disease at C6-C7 have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5290, 5293, 5295 (2003); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2006).  

4.  The criteria for a disability evaluation in excess of 10 
percent for the service-connected residuals of a right knee 
injury have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 
5260, 5261 (2006). 


	REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has been received to 
reopen the claim for service connection for a left knee 
disability and if so, is service connection warranted.

Pertinent Law and Regulations

Service Connection

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected as well.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  

When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995). 

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury."  
The former paragraph (b) of 38 C.F.R. § 3.310 was 
redesignated as paragraph (c), and a new paragraph (b) was 
added.  

The new provisions of 38 C.F.R. § 3.310 (b) indicate that 
"Any increase in severity of a nonservice-connected disease 
or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level."  

Clearly, the new regulation is restrictive and the Board 
shall not give impermissibly retroactive effect to the new 
regulation in this case.  See 38 C.F.R. § 3.310 (effective 
October 10, 1006).

New and Material Evidence 

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.   

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 


Discussion

In an August 1997 rating decision, the RO denied the claim 
for entitlement to service connection for a left knee 
disability on the basis that there was no evidence of a 
current disability, service incurrence, or a medical nexus to 
service.  The evidence of record at the time of the decision 
consisted of the veteran's service medical records and a May 
1997 VA examination.  The veteran was notified of the 
decision in September 1997.  The veteran did not file a 
timely appeal.  See 38 C.F.R. § 20.200.  Thus, the August 
1997 rating decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  

In rating decisions dated in October 2001 and April 2003, the 
RO determined that new and material evidence had not been 
received to reopen the claim for entitlement to service 
connection for a left knee disability.  The veteran was 
notified of the decisions and he did not file a timely 
appeal.  See 38 C.F.R. § 20.200.  Thus, the October 2001 and 
April 2003 rating decisions became final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  

In order to reopen this claim, new and material evidence must 
be submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.  

In October 2003, the veteran filed a claim to reopen the 
claim for service connection for a left knee disability.  The 
evidence submitted since the April 2003 rating decision 
includes VA treatment records dated from October 2003 to 
November 2005; VA examination reports dated in March 2004, 
October 2004, and August 2005; and the veteran's testimony at 
a hearing before the RO in April 2005.    
 
The Board finds that the VA examination reports dated in 
March 2004, October 2004, and August 2005 to be new and 
material evidence.  The evidence is new because it had not 
been previously submitted to agency decisionmakers, and is 
neither cumulative nor redundant.  This evidence is material 
because it relates to an unestablished fact necessary to 
substantiate the claim.  The VA examinations reports indicate 
that the veteran has a current left knee disability; the VA 
examination reports reflect diagnoses of retro patellar pain 
syndrome of the left knee.  The Board notes that one of the 
reasons for the initial denial of the claim in August 1997 
was that the veteran did not have a current left knee 
disability.  This evidence from the VA examinations was not 
previously of record and it relates to an unestablished fact 
necessary to substantiate the claim, which is whether the 
veteran has a current left knee disability which is related 
to service or to a service-connected disability.  This 
evidence raises a reasonable possibility of substantiating 
the claim because this evidence establishes an element of 
service connection (current disability).  See Shedden, supra.  
The VA examination reports also provide information as to the 
etiology and date of onset of the left knee disability.  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Thus, 
this evidence is new and material, and the claim is reopened.

Since the claim is reopened, the Board will proceed to 
adjudicate the claim for service connection for a left knee 
disability on the merits.  The veteran contends that his left 
knee disability is due to his service-connected right knee 
disability.   

The competent medical evidence of record establishes that the 
veteran has a current left knee disability.  The VA 
examination report dated in August 2005 reflects a diagnosis 
of retro patellar pain syndrome of the left knee.  

However, there is no competent evidence of a link between the 
left knee disability and the service-connected right knee 
disability.  The medical evidence of record does not 
establish that the service-connected right knee disability 
caused the left knee disability.  In fact, there is competent 
medical evidence that the left knee disability is not related 
to the service-connected right knee disability.  The March 
2004 VA examination report indicates that the examiner 
reviewed the veteran's claims folder and examined the 
veteran.  The examiner opined that the right and left knee 
disabilities were not likely to be related and appeared to be 
separate entities.  

The Board finds the March 2004 VA opinion to be highly 
probative because the opinion was based upon physical 
examination of the veteran and a review of the claims file or 
the veteran's treatment records.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion).  In short, the Board finds that the probative 
medical evidence of record establishes that the veteran's 
current left knee disability is not proximately due to the 
service-connected right knee disability.   

The Board has also considered the report of an October 2004 
VA examination wherein the examiner concluded that he could 
not resolve the issue of whether the two knee disabilities 
were related without resort to mere speculation.  The Board 
believes this opinion also weighs against the veteran's 
claim, as any suggestion between a claimed disability and a 
service-connected disability that would have to rely on 
speculation, without supporting clinical evidence, could not 
provide the required degree of medical certainty and has no 
probative value.  Bloom v. West, 12 Vet. App. 185, 187 
(1999); Black v. Brown, 5 Vet. App. 177, 180 (1993).

The veteran's own implied assertions that his current left 
knee disability is proximately due to the service-connected 
right knee disability are afforded no probative weight in the 
absence of evidence that the veteran has the expertise to 
render opinions about medical matters.  Although the veteran 
is competent to testify as to his symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992). The veteran has not submitted any medical evidence 
which supports his contentions.

The Board has considered whether service connection may be 
warranted on the basis that the non-service-connected 
condition may have been aggravated by the service-connected 
condition.  See Allen, supra.  However, as discussed above, 
the March 2004 VA examiner concluded that the veteran's left 
and right knee disabilities were separate entities and 
completely unrelated.  Consequently, the Board finds that the 
preponderance of the evidence is against granting service 
connection on the basis of aggravation.

The Board has also considered whether service connection is 
warranted for a left knee disability on a direct basis.  
However, there is no evidence of a diagnosis of a left knee 
disability in service.  Service examinations in July 1982, 
July 1985, March 1986, May 1988, and May 1995 indicate that 
examination of the lower extremities was normal.  A left knee 
disability was not detected.  In the report of medical 
history for these examinations, the veteran responded "no" 
when asked if he had a trick or locked knee or bone, joint, 
or other abnormality.  Separation examination in January 1997 
revealed that the lower extremities were normal.  In the 
report of medical history for the separation examination, the 
veteran responded "no" when asked if he had a trick or 
locked knee or bone, joint, or other abnormality.  A left 
knee disability was not diagnosed upon separation.  The 
service medical treatment records do not reflect any 
diagnosis or complaints of a left knee disability, and no 
medical examiner has suggested that the currently diagnosed 
disability is related to service.  

In short, there is no competent evidence which relates the 
left knee disability to any injury, incident, or disease in 
service.  Since there is no favorable evidence in this 
regard, the preponderance of the evidence is against the 
claim for service connection for a left knee disability on a 
direct and secondary basis, and the claim is denied.  
Gilbert, 1 Vet. App. at 54.

II.  Entitlement to a disability evaluation in excess of 20 
percent for cervical spine degenerative joint disease at C6-
C7.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2006). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, and 4.45, pertaining to functional impairment.  The 
Court instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, or incoordination.  Such inquiry was not to be 
limited to muscles or nerves.  These determinations were, if 
feasible, be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, or incoordination.

Under 38 C.F.R. § 4.59, with any form of arthritis, painful 
motion is an important factor of disability, the facial 
expression, wincing, etc., on pressure or manipulation, 
should be carefully noted and definitely related to the 
affected joints.  The intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  38 C.F.R. § 4.59 (2006).

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2006). 

Effective September 26, 2003 the rating criteria applicable 
to the diseases and injuries of the spine under 38 C.F.R. § 
4.71a, were amended by VA, including the criteria for rating 
intervertebral disc syndrome.  See 68 Fed. Reg. 51,454 
(August 27, 2003).  

Rating criteria for intervertebral disc disease in effect 
from September 23, 2002 to September 25, 2003

Under Diagnostic Code 5293, in effect from September 23, 2002 
to September 25, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is warranted.  A 40 percent rating is for application 
where there are incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  A 20 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  With incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months, a 10 percent rating is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective from September 23, 2002 to September 25, 2003).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment. 

Rating criteria for diseases of the spine in effect
prior to September 26, 2003

Under the provisions of Diagnostic Code 5290, in effect 
before September 26, 2003, a 10 percent evaluation is 
warranted for slight limitation of motion of the cervical 
spine, a 20 percent evaluation is assigned for moderate 
limitation of motion, and a 40 percent evaluation is assigned 
for severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2003).  

Under Diagnostic Code 5295, in effect before September 26, 
2003, lumbosacral strain warrants a zero percent evaluation 
when manifested by slight subjective symptoms only.  A 
10 percent rating is assigned when there is characteristic 
pain on motion.  A 20 percent rating is assigned where there 
is muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
rating is assigned for severe disability with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2003).

Rating criteria for diseases of the spine in effect 
from September 26, 2003

Diagnostic Code 5235, Vertebral fracture or dislocation; 
Diagnostic Code 5236, Sacroiliac injury and weakness; 
Diagnostic Code 5237, Lumbosacral or cervical strain; 
Diagnostic Code 5238, Spinal stenosis; Diagnostic Code 5239, 
Spondylolisthesis or segmental instability; Diagnostic Code 
5240, Ankylosing spondylitis; Diagnostic Code 5241, Spinal 
fusion; and Diagnostic Code 5242, Degenerative arthritis of 
the spine; are rated under the following new general rating 
formula for diseases and injuries of the spine:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease:

A 10 percent evaluation will be assigned 
for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 
40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 
120 degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 
170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 
50 percent or more of the height.

A 20 percent is assigned for forward 
flexion of the thoracolumbar spine 
greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of 
the cervical spine greater than 15 
degrees but not greater than 30 degrees; 
or, the combined range of motion of the 
thoracolumbar spine not greater than 
120 degrees; or, the combined range of 
motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

A 30 percent is assigned for forward 
flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the 
entire cervical spine.

A 40 percent evaluation will be assigned 
for unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine. 

A 50 percent evaluation will be assigned 
of unfavorable ankylosis of the entire 
thoracolumbar spine. 

A 100 percent evaluation will be assigned 
for unfavorable ankylosis of the entire 
spine. 

Note (1):  Evaluate any associated 
objective neurologic abnormalities, 
including but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.   

Note (2): For VA compensation purposes, 
normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is 
zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, 
and left and right lateral rotation are 
zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is 
zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 
30 degrees.  The combined range of motion 
refers to the sum of the range of forward 
flexion, extension, left and right 
lateral flexion, and left and right 
rotation.  The normal combined range of 
motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion. 

Note (4):  Round each range of motion 
measurement to the nearest five degrees. 

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis. 

Note (6):  Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2006).  

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) be rated either 
under the General Rating Formula for Disease and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  

Under Diagnostic Code 5243, a 40 percent rating is warranted 
where there are incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent rating is warranted 
where there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005).  Diagnostic 
Code 5243 defines an incapacitating episode as a period of 
acute signs and symptoms that requires bed rest prescribed by 
a physician and treatment by a physician.  Id.  

Discussion

Because the rating criteria for rating spine disabilities 
changed during the pendency of the veteran's appeal, the 
question arises as to which set of rating criteria applies.  
In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), it 
was held that when the governing law or regulations change 
during an appeal, the most favorable version will be applied.  
However, the Federal Circuit overruled Karnas to the extent 
that it indicated retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003). 

Similarly, VAOPGCPREC 7-2003, which addressed the standards 
governing retroactive application of statutes and 
regulations, found that the Karnas rule conflicts with 
Supreme Court and Federal Circuit precedent "insofar as it 
requires VA to apply the version of a statute or regulation 
most favorable to a claimant when a statutory or regulatory 
change is silent as to application."  Id. at 14-15.  Thus, 
any regulatory amendment in the present case cannot be 
construed to have retroactive effect unless their language 
requires this result.  See Kuzma, 341 F.3d at 1328 (citing 
Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  There is 
no such language in this case.  However, none of the above 
cases or General Counsel opinions prohibits the application 
of a prior regulation to the period on or after the effective 
date of a new regulation.  Thus, the rule that the veteran is 
entitled to the more favorable of the two versions of a 
regulation that was revised during his appeal allows 
application of the prior version of the regulations to the 
period on or after their effective dates.  See VAOPGCPREC 3- 
2000 (April 10, 2000). See also, 38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114. 

In accordance with VAOPGCPREC 3-2000, the Board will consider 
the claim under the old rating criteria for the entire period 
of the appeal, and the new criteria from the effective date 
from September 26, 2003.  

Consideration of the former rating criteria for rating back 
disabilities

The RO initially rated the veteran's service-connected 
cervical spine disability under Diagnostic Code 5290, 
limitation of motion of the cervical spine.  A 20 percent 
rating is currently assigned for moderate limitation of 
motion of the cervical spine.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2003).  In applying the law to the 
existing facts, the Board finds the evidence of record does 
not demonstrate the requisite objective manifestations for a 
disability evaluation in excess of 20 percent for the 
cervical spine disability under Diagnostic Code 5290.  There 
is no objective evidence of severe limitation of motion of 
the cervical spine.  The VA examinations dated in August 
2001, March 2004, October 2004 and August 2005 show that 
extension of the cervical spine was normal.  Flexion ranged 
from 30 degrees to full flexion (45 degrees).  Lateral 
flexion ranged from 30 degrees to full lateral flexion (45 
degrees) bilaterally.  Rotation ranged from 20 degrees to 
full rotation.  The Board notes that upon VA examination in 
August 2001, rotation was to 20 degrees bilaterally.  
However, subsequent examinations showed that the rotation of 
the cervical spine increased upon each examination and upon 
examination in August 2005, rotation of the cervical spine 
was to 80 degrees which is normal.  The Board finds that the 
preponderance of the evidence shows that the limitation of 
rotation of the cervical spine is no more than moderate.  VA 
treatment records dated from March 2005 to November 2005 
indicate that range of motion of the cervical spine was 
normal although the November 2005 VA treatment record notes 
that range of motion of the cervical spine was only normal on 
passive motion.  The Board notes that the VA treatment 
records dated earlier than March 2005 did not provide the 
range of motion of the cervical spine.  Thus, the Board finds 
that a disability evaluation in excess of 20 percent for the 
cervical spine disability is not warranted under Diagnostic 
Code 5290, since there is no objective evidence of severe 
limitation of motion of the cervical spine.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5290 (2003).

The Board has considered whether a higher rating may be 
assigned on the basis of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, lack of endurance or pain on 
movement of a joint under 38 C.F.R. § 4.45.  See DeLuca, 
supra.  

The Board finds that a disability rating in excess of 20 
percent is not warranted for the cervical spine disability 
when functional loss due to pain, fatigability and 
incoordination is considered.  The record shows that the 
veteran has subjective complaints of pain in the cervical 
spine.  However, there is no objective evidence of additional 
limited motion or functional loss due to pain, fatigue, 
weakness, or lack of endurance.  The March 2004 and October 
2004 VA examination reports indicate that range of motion of 
the cervical spine was zero degrees to 45 degrees on flexion.  
Lateral flexion was to 30 degrees bilaterally.  Rotation was 
to 45 degrees bilaterally.  The examiners noted that the 
veteran reported having pain with lateral flexion and 
rotation.  The examiner also stated that there was no 
evidence of additional limitation of motion due to pain.  
There was no evidence of atrophy, dysfunction, or 
fasciculation.  There was mild discomfort with motion.  There 
was no evidence of pain, fatigue, weakness, or lack of 
endurance following repetitive movement.  The veteran did not 
have postural abnormalities, fixed deformities, or 
abnormality of the neck or musculature of the back.  The 
medical evidence indicates that muscle strength and bulk were 
normal.  Based upon these findings, the Board concludes that 
there is no evidence of additional limitation of motion of 
the cervical spine due to pain, functional loss, weakness, 
fatigability, incoordination, or lack of endurance.  Based on 
the objective medical evidence of record, there is no basis 
for the assignment of a higher rating due to additional 
disability due to pain, functional loss, weakness, 
fatigability, or incoordination pursuant to 38 C.F.R. 
§§ 4.40, 4.45, or 4.59.   

The Board has also considered whether a disability evaluation 
in excess of 20 percent is warranted for the cervical spine 
disability under Diagnostic Code 5295, lumbosacral strain.  
The Board notes that although the spine disability at issue 
is the cervical spine, not the lumbosacral spine, the 
cervical spine disability may be evaluated under this 
diagnostic code by analogy.  In applying the law to the 
existing facts, the Board finds the evidence of record does 
not demonstrate the requisite objective manifestations for a 
disability evaluation in excess of 20 percent for the 
cervical spine disability under Diagnostic Code 5295.  There 
was evidence of limitation of forward bending to 30 degrees 
upon VA examination in August 2001.  However, upon subsequent 
examinations, flexion of the cervical spine was normal.  
There is no evidence of listing of the whole spine to 
opposite side, positive Goldthwaite's sign, or loss of 
lateral spine motion.  The medical evidence shows that the 
lateral flexion of the cervical spine ranged from 30 to 45 
degrees.  VA examinations in August 2001, March 2004, and 
October 2004 indicate that there was no evidence of postural 
abnormalities or fixed deformities.  Posture was normal.  
There is evidence of arthritis of the cervical spine.  
However, there is no evidence that these findings cause 
abnormal mobility on forced motion.  VA examinations in March 
2004 and October 2004 indicate that gait was normal.  Thus, 
the Board finds that a disability evaluation in excess of 20 
percent for the cervical spine disability is not warranted 
under Diagnostic Code 5295.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).  

In applying the law to the existing facts, the Board finds 
the evidence of record does not demonstrate the requisite 
objective manifestations for a disability evaluation in 
excess of 20 percent for the cervical spine disability under 
Diagnostic Code 5293 from September 23, 2002 to September 25, 
2003 because the medical evidence of record does not 
establish that the veteran has intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.  There is no indication in the record that the 
veteran has been prescribed bed rest due to his cervical 
spine disability.  The evidence of record shows that the 
veteran had been prescribed medication for the pain, but 
there is no evidence in the VA treatment records of physician 
prescribed bed rest.     

The veteran's cervical spine disability may also be rated 
under Diagnostic Code 5003, degenerative arthritis, since 
there are MRI findings of degenerative joint disease of the 
cervical spine.  Since Diagnostic Code 5003, arthritis, 
provides for rating on the basis of limitation of motion for 
the affected part, it could not provide a higher rating than 
is available under Diagnostic Code 5290  As discussed above, 
a disability rating in excess of 20 percent is not warranted 
under Diagnostic Code 5290.  Thus, a higher rating under 
Diagnostic Code 5003 is not warranted.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

Consideration of the revised rating criteria from September 
26, 2003 

In applying the law to the existing facts, the Board finds 
the evidence of record does not demonstrate the requisite 
objective manifestations for a disability evaluation in 
excess of 20 percent for the cervical spine disability under 
the revised criteria in effect from September 26, 2003.  The 
objective evidence of record shows that the veteran has 
flexion of the cervical spine well beyond 15 degrees.  The VA 
examinations in August 2001, March 2004, October 2004, and 
August 2005 show that flexion ranged from 30 degrees to full 
flexion (45 degrees).  VA treatment records dated from March 
2005 to November 2005 indicate that range of motion was 
normal although the November 2005 VA treatment record notes 
that range of motion of the cervical spine was only normal on 
passive motion.  The Board notes that the VA treatment 
records dated earlier than March 2005 did not provide the 
range of motion of the cervical spine.  There is no evidence 
of favorable or unfavorable ankylosis of the entire cervical 
spine.  Thus, the preponderance of the evidence is against 
the assignment of a disability evaluation in excess of 20 
percent for the cervical spine disability under the revised 
rating criteria for spine disabilities in effect from 
September 26, 2003.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 
to 5243 (2006).

The new rating criteria are intended to take into account 
functional limitations, therefore, the provisions of 38 
C.F.R. §§ 4.40, 4.45, could not provide a basis for a higher 
evaluation.  68 Fed. Reg. 51454-5 (Aug. 27, 2003).  
Furthermore, even if those provisions were taken into 
account, as has been discussed in detail above, additional 
functional limitation warranting a higher evaluation has not 
been shown.

In applying the law to the existing facts, the Board finds 
the evidence of record does not demonstrate the requisite 
objective manifestations for a disability evaluation in 
excess of 20 percent for the cervical spine disability under 
Diagnostic Code 5243, because the medical evidence of record 
does not establish that the veteran has intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months.  There is no indication in the record that 
the veteran has been prescribed bed rest due to his cervical 
spine disability.  The evidence of record shows that the 
veteran had been prescribed medication for the pain.   

Note 1 of the revised criteria for rating spine disabilities 
indicates that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, should be evaluated separately, under an 
appropriate diagnostic code.  The medical evidence shows that 
the veteran does not have neurological manifestations due to 
the cervical spine disability which are separate from the 
orthopedic manifestations.  The VA examination reports dated 
in March 2004 and October 2004 indicate that neurological 
examination was normal.  Gait, posture, and balance were 
normal.  There was no evidence of sensory or motor 
impairment.  There were no bowel or bladder impairment due to 
the cervical spine.  Tactile senses were intact.  A June 2005 
Electromyography (EMG) and Nerve Conduction Studies were 
normal.  There was no evidence of peripheral neuropathy in 
the upper limbs and no EMG evidence of a cervical root 
lesion.  A September 2005 VA neurological consultation record 
indicates that sensory examination was normal.  Muscle 
strength and bulk were normal.  A June MRI revealed no 
definite evidence of disc herniation or neural foramina 
encroachment.  A November 2005 VA chiropractor consultation 
record indicates that neurological examination was normal.  
There was normal muscle bulk and tone.  Reflexes were 2+.  
There was no subjective paresthesia.  There were no clonus or 
fasciculations.  There is no objective evidence of 
neurological findings due to the cervical spine disability.    

Based on the veteran's reports to VA examiners that his 
cervical spine disability interferes with obtaining and/or 
maintaining employment, the Board considered the application 
of 38 C.F.R. § 3.321(b)(1).  However, a review of the 
evidence does not demonstrate that the veteran's cervical 
spine disability presents an exceptional or unusual 
disability picture, has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The veteran 
has not identified any hospitalization for the cervical spine 
disability.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  

In summary, for the reasons and bases set forth above, the 
Board concludes that the preponderance of the evidence is 
against a disability evaluation in excess of 20 percent for 
the service-connected cervical spine disability under the 
former and revised rating criteria for spine disabilities.  
As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not for 
application, and the claim is denied.  Gilbert, 1 Vet. App. 
at 54.  

III.  Entitlement to a disability evaluation in excess of 10 
percent for residuals of a right knee injury with 
degenerative changes.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Rating Schedule, 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.   

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45.   

Under Diagnostic Code 5257, other impairment of the knee, a 
10 percent disability evaluation requires slight recurrent 
subluxation or lateral instability.  A 20 percent evaluation 
requires moderate recurrent subluxation or lateral 
instability.  A 30 percent evaluation requires severe 
recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  

Under Diagnostic Code 5258, dislocated semilunar cartilage, 
with frequent episodes of locking, pain, and effusion into 
the joint, warrants a 20 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.   

Diagnostic Codes 5260 and 5261 are utilized to rate 
limitation of flexion and extension of the knee joint.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Under 
Diagnostic Code 5260, limitation of flexion of the knee to 60 
degrees warrants a noncompensable evaluation, limitation of 
flexion to 45 degrees warrants a 10 percent rating, 
limitation of flexion to 30 degrees warrants a 20 percent 
evaluation and limitation of flexion to 15 degrees warrants a 
30 percent evaluation, the highest schedular evaluation under 
this diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants a 
10 percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation, and limitation of extension 
to 20 degrees warrants a 30 percent evaluation.  Limitation 
of extension of the knee to 30 degrees warrants a 40 percent 
evaluation and limitation of extension of the knee to 45 
degrees warrants a 50 percent evaluation, the highest 
schedular evaluation under this diagnostic code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261. 

The Schedule provides that the normal range of motion of the 
knee is zero degrees on extension to 140 degrees on flexion.  
38 C.F.R. § 4.71, Plate II.  

VA's General Counsel has held that a veteran who has 
arthritis and instability of the knee could receive separate 
ratings under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-
97 (1997); 62 Fed. Reg. 63,604 (1997).  When a knee disorder 
is already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion under Diagnostic Code 5260 or 
Diagnostic Code 5261 in order to obtain a separate rating for 
arthritis.  If the veteran does not at least meet the 
criteria for a zero-percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned. 

In VAOPGCPREC 9-98 (1998); 64 Fed. Reg. 52,376 (1999), the VA 
General Counsel further explained that, when a veteran has a 
knee disability evaluated under Diagnostic Code 5257, to 
warrant a separate rating for arthritis based on X-ray 
findings, the limitation of motion need not be compensable 
under Diagnostic Code 5260 or Diagnostic Code 5261; rather, 
such limited motion must at least meet the criteria for a 
zero-percent rating.  In the alternative, a compensable 
rating may be granted by virtue of 38 C.F.R. § 4.59.

In VAOPGCPREC 9-2004 (2004); 69 Fed. Reg. 59,990 (2004), the 
VA General Counsel held that when considering Diagnostic 
Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran 
may receive a rating for limitation in flexion only, 
limitation of extension only, or separate ratings for 
limitations in both flexion and extension under Diagnostic 
Code 5260 (leg, limitation of flexion), and Diagnostic Code 
5261 (leg, limitation of extension).  Where a veteran has 
both a limitation of flexion, and limitation of extension of 
the same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg. 

Analysis

The RO has rated the service-connected residuals of a right 
knee injury, by analogy, under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  A 10 percent rating is currently assigned.  

Having reviewed the record, the Board finds that the 
preponderance of the evidence is against the assignment of a 
rating in excess of 10 percent for the service-connected 
right knee disability under Diagnostic Code 5257.  The 
objective findings establish slight impairment, not moderate 
or severe impairment of the right knee.  The VA examination 
reports dated in August 2001, March 2004, October 2004, and 
August 2005 indicate that the right knee disability has been 
diagnosed as patellofemoral syndrome and retro patellar pain 
syndrome.  The right knee disability is manifested by 
intermittent tenderness, intermittent mild swelling, and 
intermittent crepitus with motion or on palpation.  Gait was 
normal.  There are no objective findings of moderate or 
severe laxity or instability.  In fact, the objective medical 
evidence shows that there is no instability in the right 
knee.  The August 2001 VA examination report indicates that 
the right knee ligaments were stable.  There was no 
dislocation or subluxation.  

Furthermore, the March 2004 and October 2004 VA examination 
reports indicate that there was no instability, dislocation, 
or subluxation on examination.  The August 2005 VA 
examination report notes that the veteran had normal 
stability of the right knee.  The examiner stated that the 
examination of the right knee was unremarkable.  An August 
2005 VA treatment record notes that there was marked patellar 
compression tenderness.  As discussed above, the medical 
evidence shows that the tenderness is intermittent.  The 
March 2004 and October 2004 VA examination reports note that 
the examiner concluded that there was no evidence of 
additional limitation of motion or loss of function.  The 
August 2005 VA examination report indicates that the examiner 
concluded there was no functional limitation when walking.  
Based upon these findings, the Board concludes that the right 
knee disability causes no more than slight impairment.  Thus, 
a higher disability evaluation under Diagnostic Code 5257 is 
not warranted.   

In applying the law to the existing facts, the Board finds 
that the preponderance of the evidence is against the 
assignment of a separate rating for the service-connected 
right knee disability under either Diagnostic Codes 5260 and 
5261.  For example, the record does not demonstrate the 
requisite objective manifestations for a disability 
evaluation of 10 percent for the right knee disability under 
Diagnostic Code 5260, limitation of flexion of the leg.  VA 
examinations dated in August 2001, March 2004, October 2004, 
and August 2005 demonstrated that flexion of the right knee 
ranged from 120 degrees to 140 degrees, which is full 
flexion.  VA examinations in October 2004 and August 2005 
indicate that flexion was to 140 degrees.  VA treatment 
records dated in November 2003 and May 2004 indicate that the 
veteran had full range of motion of the right knee.  The 
Board notes that an August 2005 VA treatment record indicates 
that the veteran had flexion to 120 degrees with marked 
guarding.  In order for a disability evaluation in excess of 
10 percent to be assigned under Diagnostic Code 5260, flexion 
must be limited to 30 degrees or less.  Thus, the Board 
concludes that a separate rating is not warranted under 
Diagnostic Code 5260.  38 C.F.R. § 4.71a, Diagnostic Code 
5260. 

The record does not demonstrate the requisite objective 
manifestations for a separate disability evaluation for the 
right knee disability under Diagnostic Code 5261.  Repeated 
VA examination demonstrated that the right knee has full 
extension.  See the VA examination reports dated in August 
2001, March 2004, October 2004, and August 2005.  In order 
for a disability evaluation in excess of 10 percent to be 
assigned under Diagnostic Code 5261, extension must be 
limited by 15 degrees or more.  Thus, the Board concludes 
that a separate rating is not warranted under Diagnostic Code 
5261.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

The Board has considered whether a higher rating may be 
assigned on the basis of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, lack of endurance or pain on 
movement of a joint under 38 C.F.R. § 4.45.  See DeLuca, 
supra.  

However, the Board finds that a disability rating in excess 
of 10 percent is not warranted for the right knee disability 
when functional loss due to pain, fatigability and 
incoordination is considered.  The record shows that the 
veteran has subjective complaints of pain in the right knee 
with increased pain with prolonged activity.  However, there 
is no objective evidence of additional limited motion or 
functional loss due to pain, fatigue, weakness, or lack of 
endurance.  The March 2004 and October 2004 VA examination 
reports indicate that there was evidence of pain at 130 
degrees of flexion.  The examiner indicated that there was no 
evidence of additional limitation of motion or loss of 
function.  There was no evidence of fatigue, weakness, or 
lack of endurance following repetitive movement.  Gait and 
balance was normal.  The August 2005 VA examination report 
indicates that the veteran had pain at the end of flexion.  
The examiner indicated that repeated squats did not decrease 
range of motion of joint function.  The examiner indicated 
that he could not evaluate additional limitation of motion or 
function during flare-ups.  There was no functional 
limitation when walking.  The veteran did not have any 
abnormal weight bearing.  Gait was normal.  There was no 
abnormal movement or guarding, weakness, tenderness, or 
redness.  The veteran had full range of motion upon 
examination in August 2005.  It was noted that the veteran 
had good response to the medications.  Based upon these 
findings, the Board concludes that there is no evidence of 
additional limitation of flexion or extension of the right 
knee due to pain, functional loss, weakness, fatigability, 
incoordination, or lack of endurance.  Based on the objective 
medical evidence of record, there is no basis for the 
assignment of a higher rating due to additional disability 
due to pain, functional loss, weakness, fatigability, or 
incoordination pursuant to 38 C.F.R. §§ 4.40, 4.45, or 4.59.   

The Board has considered the other diagnostic codes pertinent 
to rating a knee disability.  There is no evidence of 
ankylosis of the right knee.  Therefore, Diagnostic Code 5256 
is not for application.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5256.  

There is no evidence of semilunar, dislocated cartilage with 
frequent episodes of locking or effusion.  Thus, a rating is 
not warranted under Diagnostic Code 5258.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.  

The Board notes that Diagnostic Code 5003, degenerative 
arthritis, is not for application because there is no x-ray 
evidence of arthritis of the right knee.  See the x-ray 
examination reports dated in August 2001, March 2004, October 
2004, and August 2005.  

The Board finds that a separate evaluation is not warranted 
under VAOPGCPREC 23-97 and VAOPGCPREC 9-98, because there is 
no objective evidence of instability of the right knee or x-
ray findings of arthritis of the right knee, and no evidence 
of limitation of motion.  A separate 10 percent evaluation is 
not warranted under VAOPGCPREC 9-2004 because the medical 
evidence shows that the veteran has full flexion and 
extension of the right knee.  

Based on the veteran's to VA examiners that his right knee 
disability interferes with obtaining and/or maintaining 
employment, the Board considered the application of 38 C.F.R. 
§ 3.321(b)(1).  However, a review of the evidence does not 
demonstrate that the veteran's right knee disability presents 
an exceptional or unusual disability picture, has caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  The veteran has not identified any 
hospitalization for the right knee disability.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability evaluation in excess of 10 
percent for residuals of a right knee injury is not 
warranted.  The preponderance of the evidence is against the 
claim, and the claim is denied.  

IV.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006) (the United States Court of Appeals for the 
Federal Circuit stated that the purpose of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) is to require that the VA 
provide affirmative notification to the claimant prior to the 
initial decision in the case as to the evidence that is 
needed and who shall be responsible for providing it.).  

The Court of Appeals for Veterans Claims (Court) has 
concluded that the VCAA was not applicable where further 
assistance would not aid the appellant in substantiating his 
claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  
Regarding the application to reopen the claim for service 
connection for a left knee disability, in view of the Board's 
favorable decision to reopen the claim, further assistance is 
unnecessary to aid the veteran in substantiating the claim to 
reopen.  The Board also finds that the veteran will not be 
prejudiced by the Board's consideration of the claim for 
service connection for a left knee disability on the merits 
at this time.  The RO has adjudicated this claim on the 
merits in April 2004, and as discussed below, the veteran has 
been given proper VCAA notice for this claim and the duty to 
assist has been fulfilled.    

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in January 2004, prior to the 
initial adjudication of the claim in April 2004.  The letter 
notified the veteran of what information and evidence must be 
submitted to substantiate a claim for an increased rating and 
for service connection, as well as what information and 
evidence must be provided by the veteran and what information 
and evidence would be obtained by VA.  He was also told to 
inform VA of any additional information or evidence that VA 
should have, and was told to submit evidence in support of 
his claim to the RO.  The content of the letter complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).    

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the veteran's service), the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim for service connection.  
Regarding elements (4) (degree of disability), the veteran 
was provided with notice of the type of evidence necessary to 
establish a disability rating in the December 2004 statement 
of the case and in a June 2006 letter.  Regarding element (5) 
(effective date), the veteran was provided with notice of the 
type of evidence necessary to establish an effective date for 
the disabilities on appeal in a June 2006 letter.  

Notwithstanding this belated Dingess notice, the Board 
determines that the veteran is not prejudiced, because the 
veteran had a meaningful opportunity to participate 
effectively in the processing of the claims.  The Board also 
notes that as discussed in detail below, the preponderance of 
the evidence is against the claims, and therefore any 
questions as to the appropriate effective date to be assigned 
are rendered moot. 

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims for an increased rating 
and for service connection, and the duty to assist 
requirements have been satisfied.  All available service 
medical records were obtained.  VA treatment records from the 
Central Texas healthcare system dated from April 1998 to 
November 2005 have been obtained.  The veteran submitted 
private treatment records and a medical statement in support 
of his claims.  There is no identified relevant evidence that 
has not been accounted for.  The veteran was afforded a 
hearing before the RO in April 2005 and he had the 
opportunity to present testimony and argument in support of 
his claims.  The veteran was afforded VA examinations in 
March 2004, October 2004, and August 2005 to determine the 
nature and severity of the disabilities.  

In the April 2007 statement, the veteran's representative 
pointed out that the August 2005 VA examination did not 
provide a medical opinion as to whether the left knee 
disability was caused by the service-connected right knee 
disability.  The representative contends that VA did not 
fulfill the duty to assist.  The Board finds that the duty to 
assist the veteran with the claim for service connection for 
the left knee disability has been met.  As discussed above, 
the veteran was provided VA examinations in March 2004 and 
October 2004, and these examiners both commented on the issue 
of secondary service connection.  The Board finds that the 
necessary medical opinion was obtained in this matter and 
additional VA examination is not necessary.   

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

New and material evidence having been received, the claim for 
service connection for a left knee disability is reopened and 
the appeal is granted to that extent.  

Entitlement to service connection for a left knee disability 
on a direct or secondary basis is not warranted, and the 
appeal is denied.  

Entitlement to a disability evaluation in excess of 20 
percent for the service-connected cervical spine disability 
with degenerative joint disease at C6-C7 is not warranted, 
and the appeal is denied.  

Entitlement to a disability evaluation in excess of 10 
percent for the service-connected residuals of a right knee 
disability is not warranted, and the appeal is denied.  



____________________________________________
Michael Lane
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


